DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that element (15) of Ham cannot be a piston because Ham does not refer to it as such (instead calling element (27) a piston). Examiner does not find this persuasive because the examiner is not bound by the terminology used by the prior art reference such that only element (27) may be a piston. A piston is moved in response to pressure acting on a surface thereof. As noted by both the applicant and the examiner, element (15) is attached to sleeve (20) and [0048 - the last sentence] of Ham discloses how the pressure from the chamber acts to move elements (15, 54, and 20) relative to elements (17 and 27). Therefore, element (15) meets the definition of a piston.
Additionally, though not clearly argued in reference to piston (15) of the rejection, the claim does not require that the piston be “displaced” within the annular space. The claim merely requires that the piston be disposed within the annular space. As shown on Figure 8 of Ham, the piston (15) is disposed within the annular space formed by (20) and (17) as mentioned in the rejection with the upper surface being acted upon by the released chamber gases. 
Therefore, the rejection under 35 USC 102(a)(2) is maintained below. All other previous objections have been withdrawn in view of the presented amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham US Patent Application Publication 2020/0018132 hereinafter referred to as Ham.
Examiner notes that one embodiment is relied upon in the rejection below, but Ham discloses wherein like structures or features are numbered similarly and therefore are not considered to be distinct embodiments for those features specifically [0036].
Regarding claims 1 and 11, Ham discloses an apparatus for setting a plug in a borehole (see Figures 6-8 and [0002 and 0003]), comprising: a tool mandrel (27, 17) defining a chamber (19) that contains a power charge (10) which emits pressurized gas through a port (52) [0022], an outer sleeve (20) at least partially surrounding the tool (as shown) and defining an annulus (23) between the outer sleeve and the tool mandrel, the annulus being in communication with the port [0039], and a piston (15) disposed in the annulus and having an outer surface (as shown) facing 
Regarding claims 4, 5, and 17, Ham further discloses an ignitor (62) proximate the power charge and in operable communication with a surface controller [0040 - electric and percussive activation via connection with coiled tubing or wireline].
Regarding claim 16, Ham further discloses wherein the port is located at the downhole end of the chamber (as shown and cited above).
Regarding claims 13 and 20, Ham further discloses separating the plug from the setting tool and thus removing it from the wellbore [0003, 0044].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 12 are are rejected under 35 U.S.C. 103 as being unpatentable over Ham.
claims 2, 3, and 12, Ham discloses wherein the port is at the lower end of the chamber instead of at the upper end of the chamber. It has been held, however, that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the location of the as desired as that is well within the scope of one having ordinary skill.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ham as applied to claims 1 and 11 above, and further in view of Themig US Patent Application Publication 2018/0306001 hereinafter referred to as Themig.
Regarding claims 7 and 19, Ham discloses a bridge plug as discussed above but fails to teach wherein this plug comprises a sensor. Themig teaches a bridge plug connected via wireline which advantageously includes a sensing device in order to allow the operator to make decisions in real-time and more efficient decisions [0021]. Themig also teaches wherein these sensors measure downhole conditions such as temperature [0062]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge plug of Ham with sensors (which will also use wireline like that of Ham) to measure downhole conditions (at least during run-in) for the advantageous taught by Themig.



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ham as applied to claims 1 and 11 above, and further in view of Macrae et al US Patent Application Publication 2020/0131880 hereinafter referred to as Macrae.
Regarding claims 6 and 18, Ham discloses running the tool on wireline the wellbore wherein the wireline will inherently give the operator the downhole location given the length of wireline in the wellbore. Macrae teaches that it is known in the art to confirm tool location in the wellbore via wireline spool length as well as sensors in the tool [0044]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Ham to include a location sensor to redundantly inform the operator as to the correct location of the tool as taught by Macrae.

Allowable Subject Matter
Claims 8-10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672